Title: To George Washington from Nicholas Van Dyke, 2 July 1783
From: Van Dyke, Nicholas
To: Washington, George


                        
                            Sir,
                             2 July 1783
                        
                        Your Excellency’s address to the State over which I have the Honor to preside has been Received, and I shall
                            lay the same before the General Assembly at their next Meeting.
                        The interesting Importance thereof justly claims the most serious Consideration of the Legislature and I am
                            perswaded the exalted opinion entertained of the disinterested Views of the Author to promote the best Interest of a
                            Country he has exhibited so satisfactory Evidence of Attachment to, will add weight to the Sentiments Communicated.
                        The invaluable Prize placed in our Hands by the Smiles of Providence on the noble Exertions of America and
                            her great & generous ally; will be a Blessing or otherwise as the future Conduct of these united States may be.
                        I have the Pleasure to inform your Excellency that the General Assembly of this State in their late Sessions
                            have fully adopted the Views of Congress for establishing the Credit of the Union, and Rendering Justice to Creditors both
                            in the Civil & Military Line, and the State which declines a similar Conduct in my Opinion must be blind to the
                            united Interest—in which that of the individual States are inseperably Connected.
                        Nothing can be plainer than that by a proper Union these States are strong & Respectable, the
                            Contrary Condition will Render them worse if possible than weak & dispicable.
                        The Americans now possess what Renders their Condition truly enviable, honest & wise policy can only
                            under Heaven perpetuate the Blessing & Continue to them & their Posterity an earthly Happiness superior to
                            any other People.
                        The Reflection that your Excellency lives to participate in that Freedom for the Establishment of which you
                            have sacrifised so much must afford Real Pleasure to every Friend of these States—I have the Honor to be with Real Esteem
                            your Excellency’s most Obdt & very Hble Servt
                        
                            Nichs Van Dyke

                        
                    